Opinion filed November 29, 2012




                                                          In The


   Eleventh Court of Appeals
                                                       __________

                                                No. 11-12-00291-CR
                                                    __________

                      JOSE ANTONIO GUERRERO-YANEZ, Appellant
                                        V.
                              STATE OF TEXAS, Appellee


                                    On Appeal from the 19th District Court
                                           McLennan County, Texas
                                     Trial Court Cause No. 2011-2504-C1


                                    MEMORANDUM                            OPINION
       Jose Antonio Guerrero-Yanez has filed in this court a motion to withdraw his notice of
appeal and dismiss his appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both
appellant and his counsel.
       The motion is granted. Appellant’s notice of appeal is withdrawn, and the appeal is
dismissed.


                                                                                PER CURIAM
November 29, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1

       1
           John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.